        Case 1:17-cv-07794-KPF Document 20 Filed 04/25/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RED BULL NEW YORK, INC., and RED
BULL ARENA, INC.,

                          Plaintiffs,
                                                     17 Civ. 7794 (KPF)
                   -v.-
                                                           ORDER
ARENAS, PARKS AND STADIUMS
SOLUTIONS, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      This matter was reassigned to the Court earlier this afternoon. At that

time, the Court learned of a pending motion filed by Plaintiff for a turnover

order directed to funds held by JPMorgan Chase & Co. in an account belonging

to Defendant (see Dkt. #16). United States District Judge Robert W. Sweet had

set a hearing on this motion for March 27, 2019 (see Dkt. #17), but the hearing

was not held due to his unfortunate passing.

      The Court was also made aware this afternoon that a temporary hold

that JPMC placed on the account was due to expire today, April 24, 2019. (See

Dkt. #19). Accordingly, the Court held a telephonic conference this afternoon

with counsel for Plaintiffs, Ms. Ilana Sarah Levin, and Mr. Vincent Caccamo,

Defendant’s founder and president. For the reasons set forth during the

conference, the Court directs JPMorgan Chase & Co. to continue the hold that

was originally imposed on May 3, 2018, pending further order of this Court. In

addition, the Court writes to clarify that it intends the hold to pertain not
         Case 1:17-cv-07794-KPF Document 20 Filed 04/25/19 Page 2 of 2



merely to funds in the account as of today’s date, but to all funds in the

account as of the date the hold ends.

      SO ORDERED.

Dated:       April 24, 2019
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
